DETAILED ACTION
This communication is responsive to the application filed on 12/28/2020.  This action is Non-Final.  Claims 1-20 are pending and have examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In regards to claim 1, line 3 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 1, line 2 and improve readability of the claim.
In regards to claim 1, lines 4-5 the limitation stating “the array of resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 1, line 2 and improve readability of the claim.
In regards to claim 2, lines 1 and 8 amend each recitation of “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the 
In regards to claim 2, line 2 amend “single instruction, multiple data processing unit (SIMD)” to “single instruction, multiple data (SIMD) processing unit (PUs)” as disclosed in paragraph [0041] of applicant’s specification.  This amendment would also be in line with one of ordinary skill in the art understanding of SIMD because SIMD is not a unit but is a description of a type of unit or PU.  This amendment would improve readability of the claim.  The examiner further suggests amending each recitation of “SIMD” in claim 2 to “SIMD PUs” as to further improve readability of the claim.
In regards to claim 3, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 3, line 1 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 1, line 2 and improve readability of the claim.
In regards to claim 4, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this 
In regards to claim 4, line 1 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 1, line 2 and improve readability of the claim.
In regards to claim 5, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 5, line 1 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 1, line 2 and improve readability of the claim.
In regards to claim 5, lines 2-3 amend each recitation of “SIMD” to “SIMD PUs”, as discussed above with reference to claim 2 limitations.
In regards to claim 6, lines 2-3 amend each recitation of “SIMD” to “SIMD PUs”, as discussed above with reference to claim 2 limitations.
In regards to claim 6, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 7, lines 1-2 amend each recitation of “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.  Also, note there are two recitations in claim 7)
In regards to claim 8, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 1, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 9, lines 3-4 the limitation stating “the resistive processing units” should be amended to state “the first array of single resistive cross point processing units” as to use consistent language as claim 9, line 2 and improve readability of the claim.
In regards to claim 9, lines 5 the limitation stating “the array of resistive processing units” should be amended to state “the first array of single resistive cross point processing units” as to use consistent language as claim 9, line 2 and improve readability of the claim.
In regards to claim 10, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight)
In regards to claim 10, line 2 amend “single instruction, multiple data processing unit (SIMDs)” to “single instruction, multiple data (SIMD) processing unit (PUs)” as disclosed in paragraph [0041] of applicant’s specification.  This amendment would also be in line with one of ordinary skill in the art understanding of SIMD because SIMD is not a unit but is a description of a type of unit or PU.  This amendment would improve readability of the claim.  The examiner further suggests amending each recitation of “SIMDs” in claim 10 to “SIMD PUs” as to further improve readability of the claim.
In regards to claim 11, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 12, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 13, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 13, lines 2-3 amend each recitation of “SIMD” to “SIMD PUs”, as discussed above with reference to claim 10 limitations.
In regards to claim 14, lines 2-3 amend each recitation of “SIMD” to “SIMD PUs”, as discussed above with reference to claim 10 limitations.
In regards to claim 14, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 15, line 1 amend “The processor” to “The processor device” as to use consistent language with claim 9, line 1 and to improve a minor antecedent basis issue as there is no prior recitation of “a processor”. (note: this is a minor antecedent basis issue as it does not rise to the level of indefiniteness defined by 35 USC 112, and appears to be a drafting oversight.)
In regards to claim 16, line 4 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 16, lines 2-3 and improve readability of the claim.
In regards to claim 16, lines 5-6 the limitation stating “the array of resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 16, lines 2-3 and improve readability of the claim.
In regards to claim 17, line 3 amend “SIMDs” to “single instruction, multiple data (SIMD) processing unit (PUs)” as disclosed in paragraph [0041] of applicant’s specification as to define the acronym.  Then further amend claim 17, line 4 from “SIMDs” to “SIMD PUs”.
In regards to claim 17, lines 5-6 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 16, lines 2-3 and improve readability of the claim.
In regards to claim 18, line 4 the limitation stating “the resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 16, lines 2-3 and improve readability of the claim.
In regards to claim 19, lines 2-3 the limitation stating “the array of resistive processing units” should be amended to state “the array of single resistive cross point processing units” as to use consistent language as claim 16, lines 2-3 and improve readability of the claim.
In regards to claim 20, line 2 amend “an array of SIMDs” to “an array of SIMD PUs” similarly as discussed above with respect to claim 17.
In regards to claim 20, line 3 amend “the SIMDs” to “the array of SIMD PUs” as to correct a minor antecedent basis issue that is a drafting oversight and to use language as discussed above with respect to claim 17.
Claims 2-8, 10-15 and 17-20 are dependent upon one or more objected to claims above and are further objected for including the deficiencies of one or more claims above.
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,939. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of U.S Patent No. 10,901,939 anticipates each of the claims of the instant application.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 9-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 4, lines 1-2 the limitations stating “the resistive processing units include…logic operations for computing outputs” lacks clarity.  The limitation lacks clarity because it is unclear what a “processing unit including logic operations for computing” means.  Is the applicant indicating that the processing unit performs logic operations for computing outputs; for example, see Fig. 3 of applicant’s disclosure illustrating that resistive processing units include a multiplier (element 32) and an adder (element 34) which are used to perform operations for computing outputs.  The examiner suggests the applicant amend the claims with support from the disclosure corresponding to Fig. 3 as to improve the clarity and readability of the claim.
In regards to claim 9, the limitations stating “a first core including a first array of single resistive cross point processing units…to execute analog computations at a core…” lacks clarity.  The limitation lacks clarity because it is unclear if the applicant is indicating that a first core that includes the array is executing analog operations in another core (i.e. at a core, as the first core is a part of another core) or if the first core is executing analog computations at the first core (i.e. inside and for the first core)?  The examiner believes based on the illustration of Fig. 5 that a first core would execute analog operations using an RPU array at the first core. Therefore, the examiner suggests the applicant amend the recitation of “a core” in line 6 of claim 9 to “the first core” as to improve clarity of the claim.  For purposes of examination the examiner will interpret the limitation to mean “the first core”.
In regards to claim 11, line 1 the limitation “the resistive processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of single resistive cross point processing units” of claim 9, line 7?
In regards to claim 12, line 1 the limitation “the resistive processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of single resistive cross point processing units” of claim 9, line 7?
In regards to claim 12, lines 1-2 the limitations stating “the resistive processing units include…logic operations for computing outputs” lacks clarity.  The limitation lacks clarity because it is unclear what a “processing unit including logic operations for computing” means.  Is the applicant indicating that the processing unit performs logic operations for computing outputs; for example, see Fig. 3 of applicant’s disclosure illustrating that resistive processing units include a multiplier (element 32) and an adder (element 34) which are used to perform operations for computing outputs.  The examiner suggests the applicant amend the claims with support from the disclosure corresponding to Fig. 3 as to improve the clarity and readability of the claim.
In regards to claim 13, line 1 the limitation “the resistive processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of single resistive cross point processing units” of claim 9, line 7?
In regards to claim 17, lines 2-3 the limitation “the SIMDs” lacks clarity.  The limitation lacks clarity because it lacks proper antecedent basis as there is no prior recitation of “SIMDs”.
In regards to claim 18, line 2 the limitation stating “the voltage” lacks clarity because there is no prior recitation of “a voltage”. The examiner suggests amending the limitation to state “a voltage” or amend claim 18 to be dependent upon claim 17 which claims “a voltage” in line 2.
Claims 10-15 are dependent upon rejected claim 9 above and therefore are further rejected to for including the deficiencies of claim 9 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-4, 8-9, 11-12, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, PGPUB No. 2016/0049195, Taha, PGPUB No. 2015/0213884 and further in view of Buchanan, PGPUB No. 2017/0220526.

	In regards to claim 1, Yu teaches “A processor device, comprising: an array of single resistive cross point memory connected between row and column lines with a resistive element” ([0024 and 0074]:  wherein a processor device (See device of Fig. 1) comprises a resistive cross point memory network that is connected between row and column lines with a resistive element (See Fig. 1)) “the resistive memory being configured to perform bidirectional communications along the row and column lines using the array of resistive memory” ([0057, 0060 and 0066]:  wherein the resistive memory array performs bidirectional communications along the word (row) and bit (column) lines using the resistive elements of the resistive memory.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2)) “and to execute computations in tandem with programmable peripheral circuitry.” ([0024-0030 and 0074]: wherein the resistive memory array is used to execute computations (matrix multiplication) in tandem with peripheral digital processing circuitry (element 28).  Wherein digital processing circuitry is an intel core which is a programmable processor core (also see Fig. 1 and [0004 and 0045] for further clarity))
	Yu does not teach “an array of single resistive cross point processing units”, “the resistive processing units”, “the array of resistive processing units” nor “the resistive processing units configured to execute analog computations at a core”.  Yu discloses using a resistive memory array to perform computations on a semiconductor die (See Yu [0074 and Fig.1]).  However, Yu does not disclose that the resistive memory array performs computations at a core.
	Taha discloses a resistive memory array located on (i.e. at) a multicore processor ([0056 and Fig.1]).  The combination would have a resistive memory array that performs computations in Yu, to be located on (i.e. at) a core of a multicore processor as taught in Taha.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to be located on a multi-core processor as taught in Taha.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one know element (including a resistive memory array on a core of a multi-core processor) for another (including a resistive memory array on a generic semiconductor die) for the benefit of added flexibility (MPEP 2143, Example B).
	The overall combination of Yu and Taha does not teach “an array of single resistive cross point processing units”, “the resistive processing units”, “the array of resistive processing units” nor “the resistive processing units configured to execute analog computations”.  Yu does teach a cross-point resistive memory array, wherein the memory array performs bidirectional communications.  However, Yu does not teach a resistive memory array wherein the resistive memory array comprises an array of resistive processing units.
	Buchanan teaches “an array of single resistive cross point processing units connected between row and column lines with a resistive element” ([0073]:  wherein a resistive memory array comprises an array of single resistive cross point processing units connected between row and column lines with a resistive element (element 102) (See Fig. 1 and Fig. 7)) “the resistive processing units” ([0073 and See Figs. 1 and 7]:  see element 760) “the array of resistive processing units”  ([0073 and See Figs. 1 and 7]:  see element 760) nor “the resistive processing units configured to execute analog computations”.  ([0012, 0032, 0038 and 0073]:  wherein the resistive processing units are configured to execute analog computations as they perform operations on analog signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to include the array of resistive processing units as used in the resistive memory array of Buchanan.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a resistive memory array which includes multipliers as well as resistive elements) to a known device (resistive memory array of Yu) ready for improvement to yield predictable results (a resistive memory array, wherein units of the resistive memory array include a multiplier as well as a resistive element) for the benefit of using the resistive processing units of Buchanan which allow added flexibility and preserves resistive memory state which can improve accuracy and reliability of operations (Buchanan [0015-0017]).

	Claim 16 is similarly rejected on the same basis as claim 1 above as claim 16 is the method claim corresponding to the processor device of claim 1 above. (Note:  claim 16 is a method claim and therefore also states “issuing coded instructions to carry out a processing operation using an array of single resistive cross point processing units”.  However, the reference Buchanan teaches said limitation in paragraphs [0055-0056].  Therefore, the overall combination of references teaches claim 16 as well as claim 1)

	In regards to claim 3, the overall combination of Yu, Taha and Buchanan teaches “The processor as recited in claim 1” (see rejection of claim 1 above) “wherein the resistive processing units are analog processing elements cross-coupled between the row lines and the column lines, and include at least one of: programmable memristors or resistive random access memory.” (Buchanan [0028, 0032, 0038 and 0073]:  wherein resistive process units are analog processing elements cross-coupled between row lines and column lines and include at least one of a memristor or a resistive random access memory (also see Figs. 1 and 7))

          In regards to claim 4, the overall combination of Yu, Taha and Buchanan teaches “The processor as recited in claim 1” (see rejection of claim 1 above) “wherein the resistive processing units include a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)
   In regards to claim 8, the overall combination of Yu, Taha and Buchanan teaches “The processor as recited in claim 1” (see rejection of claim 1 above) “wherein the array includes row inputs and column inputs such that when a voltage is applied to the row inputs the column lines output currents and when a voltage is applied to the column inputs the row lines output currents.” (Yu [0057, 0060 and 0066]: wherein the resistive memory array includes row inputs and column inputs such that a voltage is applied to a row and a column outputs a current or a voltage is applied to a column and a row outputs a current.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2) |Buchanan [0055-0073])

	In regards to claim 9, Yu teaches “A processor device, comprising: an first array of single resistive cross point memory connected between row and column lines with a resistive element” ([0024 and 0074]:  wherein a processor device (See device of Fig. 1) comprises a resistive cross point memory network that is connected between row and column lines with a resistive element (See Fig. 1)) “the resistive memory being configured to perform bidirectional communications along the row and column lines using the array of resistive memory” ([0057, 0060 and 0066]:  wherein the resistive memory array performs bidirectional communications along the word (row) and bit (column) lines using the resistive elements of the resistive memory.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2)) “and to execute computations in tandem with programmable peripheral circuitry.” ([0024-0030 and 0074]: wherein the resistive memory array is used to execute computations (matrix multiplication) in tandem with peripheral digital processing circuitry (element 28).  Wherein digital processing circuitry is an intel core which is a programmable processor core (also see Fig. 1 and [0004 and 0045] for further clarity))
	Yu does not teach “a first array of single resistive cross point processing units”, “the resistive processing units”, “the array of resistive processing units”, “the resistive processing units configured to execute analog computations at a core” nor “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  Yu discloses using a resistive memory array to perform computations on a semiconductor die (See Yu [0074 and Fig.1]).  However, Yu does not disclose that the resistive memory array performs computations at a core.
	Taha discloses a resistive memory array located on (i.e. at) a multicore processor ([0056 and Fig.1]).  The combination would have a resistive memory array that performs computations in Yu, to be located on (i.e. at) a core of a multicore processor as taught in Taha.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to be located on a multi-core processor as taught in Taha.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one know element (including a resistive memory array on a core of a multi-core processor) for another (including a resistive memory array on a generic semiconductor die) for the benefit of added flexibility (MPEP 2143, Example B).
	The overall combination of Yu and Taha does not teach “an array of single resistive cross point processing units”, “the resistive processing units”, “the array of resistive processing units”, “the resistive processing units configured to execute analog computations” nor “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  Yu does teach a cross-point resistive memory array, wherein the memory array performs bidirectional communications.  However, Yu does not teach a resistive memory array wherein the resistive memory array comprises an array of resistive processing units.
	Buchanan teaches “an array of single resistive cross point processing units connected between row and column lines with a resistive element” ([0073]:  wherein a resistive memory array comprises an array of single resistive cross point processing units connected between row and column lines with a resistive element (element 102) (See Fig. 1 and Fig. 7)) “the resistive processing units” ([0073 and See Figs. 1 and 7]:  see element 760) “the array of resistive processing units”  ([0073 and See Figs. 1 and 7]:  see element 760) nor “the resistive processing units configured to execute analog computations”.  ([0012, 0032, 0038 and 0073]:  wherein the resistive processing units are configured to execute analog computations as they perform operations on analog signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to include the array of resistive processing units as used in the resistive memory array of Buchanan.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a resistive memory array which includes multipliers as well as resistive elements) to a known device (resistive memory array of Yu) ready for improvement to yield predictable results (a resistive memory array, wherein units of the resistive memory array include a multiplier as well as a resistive element) for the benefit of using the resistive processing units of Buchanan which allow added flexibility and preserves resistive memory state which can improve accuracy and reliability of operations (Buchanan [0015-0017]).
	The overall combination of Yu, Taha and Buchanan thus far does not teach “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  However, the combination teaches a first array of single resistive cross point processing units connected between row and column lines with a resistive element located at a core of a multi-core processor (see above where the combination of Yu and Buchanan teaches the resistive processing units and Taha teaches the multicore processor).  Therefore, it would have been obvious to include a second array of resistive processing units connected between row and column lines with a resistive element, as taught in the combination of Yu and Buchanan, to be located in a second core of Taha.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a second core of the overall combination of Yu, Taha and Buchanan to include a same architecture as the first core (i.e. including an array of resistive processing units connected between row and column lines with a resistive element).  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using homogeneous cores in a multicore processor) to a known device (multi-core processor of Yu, Taha and Buchanan) ready for improvement to yield predictable results (a multicore processor which includes homogenous cores) for the benefit of reducing cost of a multi-core architecture.  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating an architecture of a first core, including an array of resistive processing units connected between row and column lines with a resistive element, in a second core). (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04, VI)

	In regards to claim 11, the overall combination of Yu, Taha and Buchanan teaches “The processor as recited in claim 9” (see rejection of claim 9 above) “wherein the resistive processing units are cross-coupled between the row lines and the column lines, and include at least one of: programmable memristors or resistive random access memory.” (Buchanan [0028, 0032, 0038 and 0073]:  wherein resistive process units are cross-coupled between row lines and column lines and include at least one of a memristor or a resistive random access memory (also see Figs. 1 and 7))

          In regards to claim 12, the overall combination of Yu, Taha and Buchanan teaches “The processor as recited in claim 9” (see rejection of claim 9 above) “wherein the resistive processing units include a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)

   In regards to claim 18, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “wherein the array includes row inputs and column inputs such that when the voltage is applied to the row inputs the column lines output currents and when the voltage is applied to the column inputs the row lines output current.” (Yu [0057, 0060 and 0066]: wherein the resistive memory array includes row inputs and column inputs such that a voltage is applied to a row and a column outputs a current or a voltage is applied to a column and a row outputs a current.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2) |Buchanan [0055-0073]) “wherein the resistive processing units include a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)

	In regards to claim 19, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising applying voltages to the row lines and/or the column lines to program conductances of the array of resistive processing units.” (Yu [0046, 0057, 0060 and 0066]:  wherein word line circuits (elements 22) apply a voltage to the row lines and the bit line circuits (elements 24) to program conductances |Buchanan [0030-0032 and 0038-0039]:  wherein applying voltages to row lines or column lines is used to program the resistance of the resistive processing units, and conductance is the reciprocal of the resistance.  Therefore, when programming a resistance, a conductance is also programmed (See Fig. 7))

9.	Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Taha, Buchanan and further in view of Morad, PGPUB No. 2016/0224465.

In regards to claim 17, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising: applying a voltage to at least one of the row lines and column lines using the processing unit; outputting a computational result to processing units connected to the other of the row lines and the column lines in the form of currents based on conductance of the resistive processing units” (Yu ([0046, 0057, 0060 and 0066]:  wherein word line circuits (elements 22) apply a voltage to the row lines and the bit line circuits (elements 24) apply voltages to the column lines.  Wherein computational results are sent to word line circuits and bit line circuits connected to other row lines and column lines in the form of currents based on conductance of the resistive memory (For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2 and also see 0003-0004) (Note:  combination of Yu and Buchanan teaches resistive processing units and therefore the combination of references teaches the limitation above)
	The overall combination of Yu, Taha and Buchanan does not teach “SIMDs” nor “storing the computational result in a shared memory.”  Yu does teach applying voltages to row lines and column lines using processing units, however Yu does not teach the processing units being SIMD units.
	Morad discloses SIMD units connected to row lines of a memory array (See Fig. 5 and [0372]:  wherein SIMD processor includes a plurality of PUs connected to a resistive memory array)  wherein SIMD units store computational results to a shared memory ([0253 and Figs. 3 and 5]:  wherein SIMD units write to a shared memory (Note:  Yu teaches a computation result and Morad is used to teach writing to a shared memory and the combination would teach the above limitation))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic processing units of Yu to be the SIMD processing units as taught in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (SIMD processing units) for another (generic processing units of Yu) for the benefit of increasing the speed and efficiency of array processing by using SIMD processing techniques. (MPEP 2143, Example B)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yu, Taha and Buchanan to include a shared memory in which computational results are written too as in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (moving or writing result data to a shared memory) to a known device (combination of Yu, Taha and  Buchanan) ready for improvement to yield predictable results (a multi-core processor which moves or writes result data to a shared memory) for the benefit of efficiently storing data that needs to be shared or transferred between multiple programs/cores in a processor. (MPEP 2143, Example D)

	In regards to claim 20, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising multiple cores” (Taha [0056 and Fig.1]) “each including an array of processing units and an array of resistive processing units coupled to the processing units” (Yu:  See Fig. 1:  wherein an array of processing units (word/bit line controllers) are coupled to an array of resistive memory| Buchanan: See Figs. 1, 7 and paragraph [0073]:  wherein an array of resistive processing units is disclosed. (Note: combination of references taught in claim 16 discuss the teaching of the array of resistive processing units being stored in a multicore processor))
	The overall combination of Yu, Taha and Buchanan does not teach “a shared memory” nor “including an array of SIMDs”.  
	Morad teaches “a shared memory” ([0253]:  wherein a shared memory is disclosed) “array of SIMDs” (See Fig. 5:  wherein SIMD processor includes an array of PUs)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic processing units of Yu to be the SIMD processing units as taught in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (SIMD processing units) for another (generic processing units of Yu) for the benefit of increasing the speed and efficiency of array processing by using SIMD processing techniques. (MPEP 2143, Example B)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yu, Taha and Buchanan to include a shared memory as in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (moving or writing result data to a shared memory) to a known device (combination of Yu, Taha and Buchanan) ready for improvement to yield predictable results (a multi-core processor which moves or writes result data to a shared memory) for the benefit of efficiently storing data that needs to be shared or transferred between multiple programs/cores in a processor. (MPEP 2143, Example D)

Allowable Subject Matter
10.	Claims 2, 5-7, 10 and 13-15 would be allowable if rewritten to overcome the respective double patenting rejection(s) and respective 35 U.S.C. 112(b) rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	Specifically, claim 2 is allowable over the prior art of record because it would not have been obvious to combine any prior art of record to teach “…at least one first single instruction, multiple data processing unit (SIMD) connected to the row lines; and at least one second SIMD connected to the column lines; a first instruction issuer connected to the at least one first SIMD to issue instructions to the at least one first SIMD; and a second instruction issuer connected to the at least one second SIMD to issue instructions to the at least one second SIMD such that the processor is programmable and configurable for specific operations depending on an issued instruction set” , as claimed in claim 2 together and in combination with all limitations of claim 1.  
	For example, the closest prior art of record Morad (PGPUB No. 2016/0224465) teaches at least one SIMD unit connected to at least one row line of a shared resistive memory, wherein a sequencer issues instruction to at least one SIMD.  Morad also teaches the above SIMD unit and sequencer being comprised in a GP-SIMD processor which is programmable and configurable depending on issued instructions. However, it would not have been obvious to combine the teachings of Morad with the other cited references to disclose the combination of limitations of claims 1 and 2.
	Furthermore, while some limitations may be broadly disclosed in cited prior art references, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight in light of the limitations required based on the combination of claims 1 and 2.
	Claim 10 is similarly allowable for similar reasons as claim 2 above.
	Claims 5-7 and 13-15 are dependent upon allowable claim 2 or 10 above and therefore are similarly allowable over the prior art for including the limitations of claims 2 or 10 above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183